


110 HR 3057 IH: Medicare Long-Term Care Patient Safety and

U.S. House of Representatives
2007-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3057
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2007
			Mr. Pomeroy (for
			 himself, Mr. Larson of Connecticut,
			 and Mr. English of Pennsylvania)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title XVIII of the Social Security Act to ensure
		  and foster continued patient quality of care by establishing facility and
		  patient criteria for long-term care hospitals and related improvements under
		  the Medicare Program.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Medicare Long-Term Care Patient
			 Safety and Improvement Act of 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definition of long-term care hospital.
					Sec. 3. Implementation of facility and patient
				criteria.
					Sec. 4. Establishment of rehabilitation units within certain
				long-term care hospitals.
					Sec. 5. Expanded review of medical necessity.
					Sec. 6. Limited, qualified moratorium of long-term care
				hospitals.
					Sec. 7. No application of 25 percent patient threshold payment
				adjustment to freestanding and grandfathered LTCHS.
					Sec. 8. Payment for hospitals-within-hospitals.
					Sec. 9. No application of very short-stay outlier
				policy.
					Sec. 10. No application of one time adjustment to standard
				amount.
					Sec. 11. Long-term care hospital quality improvement
				initiative.
				
			2.Definition of
			 long-term care hospital
			(a)DefinitionSection 1861 of the Social
			 Security Act (42 U.S.C. 1395x) is amended by adding at the end the
			 following new subsection:
				
					(ccc)Long-Term Care HospitalThe term
				long-term care hospital means an institution which—
						(1)is primarily
				engaged in providing inpatient services, by or under the supervision of a
				physician, to Medicare beneficiaries whose medically complex conditions require
				a long hospital stay and programs of care provided by a long-term care
				hospital;
						(2)has an average
				inpatient length of stay (as determined by the Secretary) for Medicare
				beneficiaries of greater than 25 days, or as otherwise defined in section
				1886(d)(1)(B)(iv);
						(3)satisfies the
				requirements of subsection (e);
						(4)meets the
				following facility criteria:
							(A)the institution
				has a patient review process, documented in the patient medical record, that
				screens patients prior to admission, validates within 48 hours of admission
				that patients meet admission criteria, regularly evaluates patients throughout
				their stay, and assesses the available discharge options when patients no
				longer meet the continued stay criteria;
							(B)the institution
				has active physician involvement with patients during their treatment through
				an organized medical staff, physician-directed treatment with physician on-site
				availability on a daily basis to review patient progress, and consulting
				physicians on call and capable of being at the patient’s side within a moderate
				period of time, as determined by the Secretary;
							(C)the institution
				has interdisciplinary team treatment for patients, requiring interdisciplinary
				teams of health care professionals, including physicians, to prepare and carry
				out an individualized treatment plan for each patient; and
							(5)meets patient
				criteria relating to patient mix and severity appropriate to the medically
				complex cases that long-term care hospitals are designed to treat, as measured
				under section
				1886(m).
						.
			(b)New patient
			 criteria for long-term care hospital prospective paymentSection
			 1886 of such Act (42 U.S.C. 1395ww) is amended by adding at the end the
			 following new subsection:
				
					(m)Patient criteria
				for prospective payment to long-term care hospitals
						(1)In
				generalTo be eligible for prospective payment under this section
				as a long-term care hospital, a long-term care hospital must admit not less
				than a majority of patients who have a high level of severity and who are
				assigned to one or more of the following major diagnostic categories:
							(A)Circulatory
				diagnoses.
							(B)Digestive,
				endocrine, and metabolic diagnoses.
							(C)Infection disease
				diagnoses.
							(D)Neurological diagnoses.
							(E)Renal diagnoses.
							(F)Respiratory diagnoses.
							(G)Skin diagnoses.
							(H)Other major
				diagnostic categories as selected by the Secretary.
							(2)Major diagnostic
				category definedIn paragraph
				(1), the term major diagnostic category means the medical
				categories formed by dividing all possible principle diagnosis into mutually
				exclusive diagnosis areas which are referred to in 67 Federal Register 49,985
				(August 1,
				2002).
						.
			(c)Establishment of
			 rehabilitation units within certain long-term care hospitalsIf the Secretary of Health and Human
			 Services does not include rehabilitation services within a major diagnostic
			 category under section 1886(m)(2) of the Social Security
			 Act, as added by subsection (b), the Secretary shall approve for
			 purposes of title XVIII of such Act distinct part inpatient rehabilitation
			 hospital units in long-term care hospitals consistent with the
			 following:
				(1)A
			 hospital that, on or before October 1, 2004, was classified by the Secretary as
			 a long-term care hospital, as described in section 1886(d)(1)(B)(iv)(I) of such
			 Act (42 U.S.C. 1395ww(d)(1)(V)(iv)(I)), and was accredited by the Commission on
			 Accreditation of Rehabilitation Facilities, may establish a hospital
			 rehabilitation unit that is a distinct part of the long-term care hospital, if
			 the distinct part meets the requirements (including conditions of
			 participation) that would otherwise apply to a distinct-part rehabilitation
			 unit if the distinct part were established by a subsection (d) hospital in
			 accordance with the matter following clause (v) of section 1886(d)(1)(B) of
			 such Act, including any regulations adopted by the Secretary in accordance with
			 this section, except that the one-year waiting period described in section
			 412.30(c) of title 42, Code of Federal Regulations, applicable to the
			 conversion of hospital beds into a distinct-part rehabilitation unit shall not
			 apply to such units.
				(2)Services provided
			 in inpatient rehabilitation units established under paragraph (1) shall not be
			 reimbursed as long-term care hospital services under section 1886 of such Act
			 and shall be subject to payment policies established by the Secretary to
			 reimburse services provided by inpatient hospital rehabilitation units.
				(d)Effective
			 dateThe amendments made by subsections (a) and (b), and
			 subsection (c), shall apply to discharges occurring on or after January 1,
			 2008.
			3.Implementation of
			 facility and patient criteria
			(a)ReportNo later than 1 year after the date of the
			 enactment of this Act, the Secretary of Health and Human Services (in this Act
			 referred to as the Secretary) shall submit to the appropriate
			 committees of Congress a report containing recommendations regarding the
			 promulgation of the national long-term care hospital facility and patient
			 criteria for application under paragraphs (4) and (5) of section 1861(ccc) and
			 section 1886(m) of the Social Security Act, as added by
			 section 2. In the report, the Secretary shall consider recommendations
			 contained in a report to Congress by the Medicare Payment Advisory Commission
			 in June 2004 for long-term care hospital-specific facility and patient criteria
			 to ensure that patients admitted to long-term care hospitals are medically
			 complex and appropriate to receive long-term care hospital services.
			(b)ImplementationNo
			 later than 1 year after the date of submittal of the report under subsection
			 (a), the Secretary shall, after rulemaking, implement the national long-term
			 care hospital facility and patient criteria referred to in such subsection.
			 Such long-term care hospital facility and patient criteria shall be used to
			 screen patients in determining the medical necessity and appropriateness of a
			 Medicare beneficiary’s admission to, continued stay at, and discharge from,
			 long-term care hospitals under the Medicare program and shall take into account
			 the medical judgment of the patient’s physician, as provided for under sections
			 1814(a)(3) and 1835(a)(2)(B) of the Social Security Act
			 (42 U.S.C. 1395f(a)(3), 1395n(a)(2)(B)).
			4.Expanded review
			 of medical necessity
			(a)Expanded duties
			 of QIOsSection 1154(a) of the Social Security
			 Act (42 U.S.C. 1320c–3(a)) is amended by adding at the end the
			 following new paragraph:
				
					(18)(A)The organization shall
				review the medical necessity of admissions to long-term care hospitals
				(described in section 1886(d)(1)(B)(iv)(I)) and continued stay at such
				hospitals, of individuals entitled to, or enrolled for, benefits under part A
				of title XVIII, on a hospital-specific basis.
						(B)The medical necessity reviews under
				subparagraph (A) shall be conducted for each such long-term care hospital on an
				annual basis in accordance with rules (including a sample methodology)
				specified by the Secretary. Such sample methodology shall—
							(i)provide for a statistically valid and
				representative sample of admissions of such individuals sufficient to provide
				results at a 95 percent confidence interval; and
							(ii)guarantee that no less than 65
				percent of overpayments received by long-term care hospitals for medically
				unnecessary admissions and continued stays of individuals in long-term care
				hospitals will be identified and recovered and that related days of care will
				not be counted toward the length of stay requirement contained in section
				1886(d)(i)(B)(iv)(I).
							(C)The Secretary shall establish a denial rate
				with respect to such reviews that, if exceeded, could require further review of
				the medical necessity of admissions and continued stay in the hospital
				involved.
						(D)(i)Subject to clause (iii),
				the previous provisions of this paragraph shall cease to apply as of the date
				specified in clause (ii).
							(ii)The date specified in this clause is
				the later of January 1, 2013, or the date of implementation of national
				long-term care hospital facility and patient criteria under section 3 of the
				Medicare Long-Term Care Patient Safety and
				Improvement Act of 2007.
							(iii)As of the date specified in clause (ii),
				the Secretary shall determine whether to continue to guarantee, through
				continued medical review and sampling under this paragraph, recovery of no less
				than 65 percent of overpayments received by long-term care hospitals due to
				medically unnecessary admissions and continued
				stays.
							.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 discharges occurring on or after October 1, 2007.
			5.Limited,
			 qualified moratorium of long-term care hospitals
			(a)In
			 generalSubject to subsection (b), the Secretary shall impose a
			 temporary moratorium on the certification of new long-term care hospitals (and
			 satellite facilities) for purposes of the Medicare program under title XVIII of
			 the Social Security Act. The moratorium shall terminate at
			 the end of the 3-year period beginning on the date of the enactment of this
			 Act.
			(b)Exceptions
				(1)In
			 generalThe moratorium under subsection (a) shall not
			 apply—
					(A)to a long-term
			 care hospital or satellite facility that is under development as of the date of
			 the enactment of this Act; or
					(B)to a long-term
			 care hospital in an area in which there is not a long-term care hospital, if
			 the Secretary determines it to be in the best interest to provide access to
			 long-term care hospital services to Medicare beneficiaries residing in such
			 area.
					There shall
			 be no administrative or judicial review from a decision of the Secretary under
			 this paragraph. Where there is no long-term care hospital in a rural area or
			 metropolitan statistical area, the Secretary shall provide a presumption that
			 the establishment of a new long-term care hospital is in the best interest of
			 Medicare program beneficiaries.(2)Under
			 development definedFor purposes of paragraph (1)(A), a
			 long-term care hospital or satellite facility is considered to be under
			 development as of a date if any of the following have occurred on or
			 before such date:
					(A)All or
			 substantially all funding has been committed or received for development of the
			 hospital or facility.
					(B)Zoning requirements
			 have been met for the construction of the hospital or facility.
					(C)Necessary
			 approvals from appropriate State agencies have been received for the operation
			 of the hospital or facility.
					(D)The hospital
			 documents that it is within a 6-month long-term care hospital demonstration
			 period required by section 412.23(e)(1)–(3) of title 42, Code of Federal
			 Regulations, to demonstrate that it has a greater than 25 day average length of
			 stay.
					(E)There is other
			 evidence presented that the Secretary determines would indicate that the
			 hospital or satellite is under development.
					6.No
			 application of 25 percent patient threshold payment adjustment to freestanding
			 and grandfathered LTCHSThe
			 Secretary shall not apply section 412.536 of title 42, Code of Federal
			 Regulations, or any similar provision, to freestanding long-term care hospitals
			 and the Secretary shall not apply such section or section 412.534 of title 42,
			 Code of Federal Regulations, or any similar provisions, to a long-term care
			 hospital identified by section 4417(a) of the Balanced Budget Act of
			 1997 (Public Law 105–33). A long-term care hospital identified by
			 such section 4417(a) shall be deemed to be a freestanding long-term care
			 hospital for the purpose of this section. Section 412.536 of title 42, Code of
			 Federal Regulations, shall be void and of no effect.
		7.Payment for
			 hospitals-within-hospitals
			(a)In
			 generalPayments to an applicable long-term care hospital or
			 satellite facility which is located in a rural area or which is co-located with
			 an urban single or MSA dominant hospital under paragraphs (d)(1), (e)(1), and
			 (e)(4) of section 412.534 of title 42, Code of Federal Regulations, shall not
			 be subject to any payment adjustment under such section if no more than 75
			 percent of the hospital’s Medicare discharges (other than discharges described
			 in paragraphs (d)(2) or (e)(3) of such section) are admitted from a co-located
			 hospital.
			(b)Co-located
			 long-term care hospitals and satellite facilities
				(1)In
			 generalPayment to an applicable long-term care hospital or
			 satellite facility which is co-located with another hospital shall not be
			 subject to any payment adjustment under section 412.534 of title 42, Code of
			 Federal Regulations, if no more than 50 percent of the hospital’s Medicare
			 discharges (other than discharges described in section 412.534(c)(3) of such
			 title) are admitted from a collocated hospital.
				(2)Applicable
			 long-term care hospital or satellite facility definedIn this
			 section, the term applicable long-term care hospital or satellite
			 facility means a hospital or satellite facility that is subject to the
			 transition rules under section 412.534(g) of title 42, Code of Federal
			 Regulations.
				(c)Effective
			 dateSubsections (a) and (b) shall apply to discharges occurring
			 on or after October 1, 2007.
			8.No
			 application of very short-stay outlier policyThe Secretary shall not apply amendments
			 proposed on May 11, 2007 (72 Federal Register 26870) to be made to the
			 short-stay outlier payment provision for long-term care hospitals contained in
			 section 412.529(c)(3)(i) of title 42, Code of Federal Regulations, or any
			 similar provision.
		9.No
			 application of one time adjustment to standard amountThe Secretary shall not make the one-time
			 prospective adjustment to long-term care hospital prospective payment rates
			 provided for in section 412.523(d)(3) of title 42, Code of Federal Regulations,
			 or any similar provision.
		10.Long-term care
			 hospital quality improvement initiative
			(a)Study To
			 establish quality measures
				(1)In
			 generalThe Secretary shall conduct a study (in this section
			 referred to as the study) to determine appropriate quality
			 measures for Medicare patients receiving care in long-term care
			 hospitals.
				(2)ReportBy
			 not later than July 1, 2008, the Secretary shall submit to Congress a report on
			 the results of the study under paragraph (1).
				(b)Selection of
			 quality measures
				(1)In
			 generalAfter completion of the study under subsection (a),
			 subject to paragraph (2), the Secretary shall choose 3 quality measures
			 recommended in the study to be reported by long-term care hospitals.
				(2)Expansion of
			 quality measuresThe Secretary may expand the number of quality
			 measures required to be reported by long-term care hospitals beyond those
			 chosen under paragraph (1). If the Secretary adds additional measures, the
			 measures shall reflect a consensus among the affected parties. The Secretary
			 may replace any measures in appropriate cases, such as where all hospitals are
			 effectively in compliance or where measures have been shown not to represent
			 the best clinical practice.
				(c)Requirement for
			 submission of data
				(1)In
			 generalLong-term care hospitals must collect data on the three
			 quality measures chosen under subsection (b) and submit all required quality
			 data to the Secretary.
				(2)Failure to
			 submit dataAny long-term care hospital which does not submit the
			 required quality data to the Secretary in any fiscal year shall have the
			 applicable percentage increase applicable to such long-term care hospital under
			 section 1886(b)(3)(B)(ii)) of the Social Security Act (42
			 U.S.C. 1395ww(b)(3)(B)(ii)) reduced by not more than 0.4 percentage
			 points.
				(d)Availability of
			 data to publicThe Secretary shall establish procedures for
			 making the quality data submitted under this section available to the
			 public.
			
